Citation Nr: 1760530	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-31 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to August 1969, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In August 2017, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, hypertension, a headache disability, a back disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right eye disability was not incurred during active duty and is not otherwise related to military service.

2.  The Veteran's tinnitus had its onset in service.

3.  The Veteran's headaches had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right eye disability are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for entitlement to service connection for headaches are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including tinnitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Eye Disability

The Veteran asserts that his right eye disability is due to an injury he sustained in Vietnam.  Specifically, he testified that he was driving and suddenly his eye started to hurt so he stopped at a medic station, and was then evacuated to a military hospital where he stayed for two days and was informed the rust ring in his right eye would eventually leave.  He stated that it never did and that he has had problems, including excessive tears and blurred vision, with his right eye ever since.  See Board Hearing Transcript (Tr.) at 27-29.  

The evidence of a current right eye disability is not in dispute, as the Veteran has been diagnosed with hyperopia with astigmatism, presbyopia, and cataracts.  See March 2015 VA examination report.  Accordingly, the first element of service connection is met.  However, the Board notes that refractive errors of the eye, including hyperopia, astigmatism, and presbyopia, are considered congenital defects.  VBA Manual M21-1, III.iv.4.B.1.d.  Generally, congenital or developmental defects are not considered "diseases or injuries within the meaning of applicable legislation" and, thus, do not constitute disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  Moreover, the competent medical evidence discussed below does not indicate that the Veteran's refractive errors were aggravated by his in-service eye injury, and the Veteran does not assert, and the evidence does not otherwise reflect aggravation by superimposed disease during service.  See VAOPGCPREC 82-90.  Accordingly, to the extent that the Veteran has been diagnosed with refractive errors, service connection is not warranted for such disabilities.  

Regarding the second element, in-service incurrence of a disease or injury, a January 1969 service treatment record reflects the Veteran's complaint of irritation in his right eye due to a metallic foreign body in the cornea of his right eye, which was removed.  Thus, the second element of service connection is also established.

Regarding the last element, nexus, the only competent opinion of record is against the claim.  Specifically, in April 2015, a VA examiner opined that the Veteran's current eye disabilities were not caused or aggravated by the foreign body in the right cornea sustained in service.  The examiner explained that the 1969 foreign body found in the right eye was quickly removed and was not deep enough to cause a residual scar or any other eye disability, because the cornea quickly heals itself and a residual corneal scar was not found in the March 2015 VA examination report.  He clarified that the notation of a corneal foreign body "diagnosis" on the March 2015 VA examination report was a past diagnosis and that there is no eye disability related to the remote foreign body injury in service.  This opinion is highly probative, as it was rendered after a thorough review of the Veteran's pertinent history and contains a detailed rationale.

There is no competent opinion to the contrary.  To the extent that the Veteran and his wife assert that his right eye disability is the result of his eye injury in service, the Board finds that they are not competent to do so, as the determination as to the etiology of visual disorders is a complex medical question that is beyond the ken of a layperson.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for a right eye disability.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.

Tinnitus

The Veteran asserts that his tinnitus is the result of exposure to acoustic trauma in Vietnam.  Specifically, he testified that he drove a water tank truck every day delivering water and was exposed to hazardous noise, such as artillery fire, helicopters, generators, gunfire, explosions, and rocket and mortar attacks, from driving throughout the base.  See Board Hearing Tr. at 4-6.  He asserts that his tinnitus began after he arrived in Vietnam, where he experienced a humming noise in his ears, and that it has continued ever since service.  Id. at 8-9.

Here, the Veteran has a current diagnosis of tinnitus.  He competently reported tinnitus in his lay statements and to a VA examiner.  In this regard, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the first element of service connection has been met. 

Regarding the second and third elements, in-service incurrence of the injury and nexus, the Veteran's service treatment records (STRs) are silent for tinnitus complaints.  However, the Board finds that the Veteran's reports of noise exposure are consistent with the circumstances of his service, and he has competently and credibly reported that he has continued to experience recurrent humming in his ears during and since service, coincident with his truck driving responsibilities in Vietnam.  38 U.S.C. § 1154(a).  Thus, the Board finds his assertions that tinnitus was first incurred in service and has been present continuously since service credible.  As such, the second and third elements of service connection are established. 

The Board notes that the October 2012 VA audiologist rendered a negative nexus opinion based on the Veteran's history of occupational noise exposure post service.  However, the examiner failed to address whether the Veteran's exposure to acoustic trauma in service caused his current tinnitus, and did not consider his reports of onset and continuity since that time.  Thus, that opinion has no probative value.

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Headaches

The Veteran asserts that his headaches began when he was in Vietnam and have continued ever since service.  See Board Hearing Transcript (Tr.) at 23-24.  
He is competent to report a current headaches, and the March 2015 VA examiner confirmed a diagnosis of the same.  Additionally, his STRs demonstrate his report of "frequent or severe headaches" at the time of his August 1969 separation examination.  Thus, the first and second elements of service connection are met.

Regarding the final element, nexus, the March 2015 VA examiner's opinion against the claim is of no probative value, as does not consider the Veteran's competent and credible report of continuous headaches since service and instead relies on a lack of documented headache complaints for years after service.  To the extent she indicates that the Veteran's headaches are sinus-related per a 1984 VA Agent Orange examination report, the Board notes that the Veteran has competently and credibly testified that his in-service headaches are of the same nature as those later attributed to sinus problems.  Id. at 25.  The Veteran is competent to establish a nexus between his current headaches and service, and his assertion of an in-service onset of headaches is supported by his STRs and testimony.  Resolving all doubt in the Veteran's favor, service connection is established.


ORDER

Service connection for a right eye disability is denied.

Service connection for tinnitus is granted.

Service connection for headaches is granted.


REMAND

The Veteran asserts that his bilateral hearing loss had its onset in service as the result of exposure to hazardous noise such as artillery fire, helicopters, generators, gunfire, explosions, and rocket and mortar attacks from driving a water tank truck in Vietnam daily.  Remand is warranted for an addendum opinion addressing the testimony of the Veteran's wife, who was dating and engaged to the Veteran before service, that she observed a noticeable decrease in his hearing ever since he returned back from Vietnam.  

The Veteran has been diagnosed with hypertension and maintains that the condition is related to service, to include exposure to herbicide agents therein.  His exposure to herbicide agents during his service in Vietnam is presumed.  Although the Veteran's hypertension is not a disease associated with herbicide agent exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension.  See 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  The Veteran has not yet been afforded a VA examination.  Therefore, in order to address this possibility, a VA examination and opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Remand is also warranted for the Veteran's claim of entitlement to service connection for back and bilateral knee disabilities because the March 2015 VA examiner's opinons are inadequate, as they are based on the lack of documentation in the STRs and do not consider the Veteran's reported in-service injuries and reports of continuous symptoms since that time.  Thus, addendum opinions are needed on remand.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Then refer the claims file to an audiologist other than the October 2012 VA examiner preparation of an addendum opinion.  No additional examination is necessary, unless the examiner determines otherwise.  The entire claims file must be made available to, and reviewed by the examiner.  

Following a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to service.  

In addressing this question, please discuss (1) any threshold shifts among the audiograms (see August 1966 and September 1966 STRs); (2) the Veteran's statements regarding in-service noise exposure without any hearing protection and his assertions of continuous symptomatology since service; (3) the Veteran's wife's testimony as to an observed continuous decrease in his hearing since he returned from Vietnam (see Board Hearing Tr. 4-9); and (4) the fact that the Veteran's tinnitus has been attributed to service, and that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  A complete rationale should be given for all opinions and conclusions expressed.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is otherwise related to service, to include as a result of conceded herbicide agent exposure therein.  
In addressing this question, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for the condition.  Please also address the NAS findings of "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension.  A complete rationale should be given for all opinions and conclusions expressed.

5. Then refer the claims file to the March 2015 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back and bilateral knee disabilities had their onset in service or are otherwise related to service.

In addressing this question, please consider: (1) the cumulative impact of the Veteran lifting heavy loads in conjunction with his in-service duties; (2) his competent and credible testimony of repeatedly slipping and falling off of his water truck resulting in his landing on his back and twisting right knee; (3) his competent and credible testimony of a jeep bumping into him and knocking him to the ground on his back; and (4) his assertions of continuous back and knee symptomatology since service.  See Board Hearing Tr.  Also, please note that the lack of contemporaneous medical records is not dispositive and may not be used as a basis for a negative opinion.  A complete rationale should be given for all opinions and conclusions expressed.

6. Then after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


